Citation Nr: 0515946	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1976 to January 
1980.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran provided testimony before a Veterans Law Judge in  
December 2002, of which a transcript is of record.

In June 2003, the Board remanded the case for development.  
The decision went into considerable detail as to the myriad 
problems involved with the then pending certified appellate 
issues relating to entitlement to service connection for 
defective hearing and a chronic low back disorder to include 
intervertebral disc syndrome.  It also noted that there were 
other problems relating to an uncertified issue of service 
connection for tinnitus.

At the time of the Board's remand, service connection was 
only in effect for hemorrhoids and residuals of a fractured 
7th rib.

After development of the case, the RO granted service 
connection for tinnitus and assigned a 10 percent rating from 
March 8, 2004.  

The RO also granted service connection for degenerative disc 
disease, lumbar spine, and assigned a 20 percent rating from 
March 9, 2000.  This resolved the pending appellate questions 
relating to the latter.  

Any questions the veteran may have since raised, including in 
correspondence recently received by the Board, as to the 
adequacy of his ratings, are not part of the current appeal.

However, the RO continued to deny service connection for 
defective hearing and after a SSOC was issued, the case was 
returned to the Board for further appellate review on that 
single issue.  As noted in the prior Board review of the 
adjudicative history of that issue, and for the reasons 
stated therein, the issue at present is as shown on the front 
cover of this and the earlier Board decision.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran was exposed to excessive acoustic trauma in 
service.

3.  The evidence of record and medical opinion raises a doubt 
as to an associative and/or significant contributory 
relationship between the veteran's inservice experiences and 
his service-connected tinnitus and his current hearing loss. 




CONCLUSION OF LAW

Evidence of record and resolution of doubt establish 
entitlement to service connection for bilateral defective 
hearing as being due to service or as not being dissociable 
from service connected tinnitus.  38 U.S.C.A. §§ 1110, 1153, 
1154; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 3.385 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere, i.e., the veteran 
asked that SGO records be obtained, and it is not shown that 
this was attempted.  However, the claim can be resolved 
without those records.  And given the nature of the decision 
rendered herein, the Board finds that adequate development of 
the evidence has taken place for an equitable disposition of 
the pending appellate issue, and that there has been no 
violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2003).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran's separation document reflects that in service, 
he undertook training in fire fighting on shipboard and his 
primary specialty was as an electrical/mechanical equipment 
repairman.  He has indicated that he also worked as a postal 
distributor.

On his entrance examination, he had normal decibels on 
audiometric testing at the conversational levels with 10 
decibels in the left ear and 35 decibels in the right ear at 
the 6,000 Hertz level.

Service medical records show that while on the USS RANGER in 
May 1979, he had entered the endemic area, so he had been 
given malarial prophylaxis.

Two undated audiographic charts from service show that he had 
normal decibels at the conversational voice frequencies with 
a drop to 20 decibels in the left ear, and to 35-40 decibels 
in the right ear above 5,000 Hertz.

On the veteran's separation examination in January 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
0
0
0
15
LEFT
10
5
0
0
30

The veteran's initial claim for service connection for  
hearing loss was filed at the time of his separation from 
service in 1980.  On a VA Form 07-3101 filed at that time, he 
cited two specific incidents in service on the USS RANGER 
(CV61) in 1977 and January 1980 when he had had hearing loss.

On a VA examination undertaken in March 1980, he complained 
of high frequency hearing loss and periodic tinnitus in both 
ears, worse in the right than the left ear.  Audiometric 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
5
10
5
25
LEFT
5
5
0
0
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears. 

In 1980, the veteran specifically stated that he had been 
seen at a VA facility for hearing loss in 1980.  However, 
then and since, those records have not been obtained and they 
are not now available.  

In 1992, the veteran indicated that while he was then 
homeless, he had been seen by VA facilities for hearing loss 
at the higher frequencies, and that he had problems hearing 
people in conversation and other specific circumstances 
consistent with that high level hearing impairment.  He also 
stated that he had had a number of problems for years after 
service and when he sobered up, he recognized he was still 
having hearing problems.

However, records for VA care through the early 1990's are not 
in the file and are apparently unavailable.  The claims file 
reflects that a rebuilt VA claims file was effectuated in 
2000, so whether these records were or were not at one time 
in the file is moot since they no longer are available. 

On VA examination in January 2001, the veteran reported that 
he had been onboard ship the entire time of his service 
during which period he was exposed to flight deck noise 
without ear protection.  He had later worked as a civilian on 
Navy ships with ear protection.  He complained of constant 
ringing in his ears, left more than right, which he said had 
been present for at least 20 years.  

On the authorized audiological evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
15
15
10
10
20

It was noted that while hearing at the lower frequencies was 
relatively normal, he had a hearing loss at 6,000 and 8,000 
Hertz in the left ear with tinnitus.

The veteran has written and provided testimony as to his 
exposure to loud noises while on shipboard.

Outpatient records show that audiometric testing by VA in 
April 2000 showed a "mild sensorineural hearing loss in both 
ears from 250 to 4,000 Hertz sloping to a moderate loss at 
8,000 Hertz".  He had excellent speech reception.

On VA outpatient audiometric evaluation in 2001, he was found 
to have a mild hearing loss in the left ear at 6,000 and 
8,000 Hertz levels with bilateral tinnitus, worse on the left 
than the right.

On VA examination in 2004, the veteran reported having been 
exposed to loud noises on shipboard.  His audiometric testing 
results were felt to be invalid.  However, the examiner 
opined that he had had loss at entrance into service and that 
the loss at separation was not at a significant variance with 
that shown before service.  However, the examiner opined that 
it was just as likely as not that his tinnitus was related to 
military service.  She further opined that his hearing loss 
was not related to service and recommended that his claim be 
"terminated".

The veteran has since indicated that he had no further 
clinical evidence to submit.

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.  

The Board would note that VA physicians, and for that matter, 
VA in general, are not permitted to simply terminate claims 
as recommended on a recent VA examination, but must address 
the relative merits on both substantive and procedural bases.  

The Board also appreciates the veteran's recent somewhat 
self-deprecatory correspondence in which he regrets that he 
has decided to cause VA additional work because of his 
pursuit of his claim.  However, in that regard, the Board 
would note that to pursue his claim is entirely his right and 
there is a concomitant VA obligation to address it timely and 
responsibly.  That is certainly even more true when a claim 
has the substantive merit of the current one.  

The veteran has indicated that no further records are 
available.  He is certainly not responsible for the loss of 
apparently considerable VA files from the 1980's to present.  
However, fortunately, the additional clinical record is 
adequate for a satisfactory resolution of the claim at 
present.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent certified private and VA audiological 
evaluation results, the veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The issue thus 
before the Board is whether the bilateral hearing loss 
disability is related to the veteran's service.  

The veteran had a minimal loss of hearing at high frequencies 
in one ear at entrance.  In service he was exposed to 
acoustic trauma, and has been found by VA to have acquired 
tinnitus as a result.  He claimed hearing loss at the time of 
separation from service and there was a slight increase shown 
on audiometric studies at that time.  However, it is 
noteworthy that the high frequency hearing loss at separation 
was for the other ear, not that ear in which he was shown to 
have an even lesser loss at entrance.

Since then, the veteran had had ongoing hearing problems, 
bilateral in nature, predominantly worse in the left than the 
right, for which he had had care.

Clinical evaluations clearly show the presence of bilateral 
sensorineural hearing loss which may well be due to acoustic 
trauma.  It may be also associable with tinnitus.  In any 
event, if the veteran had any preexisting hearing loss at the 
higher frequencies, a doubt is raised as to the nature of any 
inservice increase in that pathology.  That doubt must be 
resolved in his favor.

Findings on recent testing now clearly show an overall 
sensorineural hearing component which is compatible with 
excessive noise exposure.  And although physicians have 
equivocated as to whether current hearing loss is at least in 
part attributable to his inservice noise exposure, they do 
acknowledge inservice noise exposure.  In service, he also 
received the then traditional treatment consisting of 
ototoxic medications.  And although this has not been fully 
addressed from a clinical standpoint, it is something to be 
legitimately added to the comparative mix of other relevant 
evidence in this case.

Not pivotal, but noteworthy, is that when the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating from March 8, 2004, page 2 of the rating action/SSOC 
which addressed the tinnitus questions, included the 
following apparently incorrect quote, which is otherwise a 
not entirely inconsistent assessment of the situation:

Service connection for tinnitus is 
granted because the cited VA exam 
includes a medical opinion that the 
current hearing loss is related to in-
service noise exposure.  

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss is linked to 
military service and/or the circumstances of such service.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
op. cit.  The evidence is entirely adequate to support the 
medical nexus linking the disabilities to service.
 
There is adequate medical evidence to support the veteran's 
claim and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  Accordingly, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is warranted.  

ORDER

Service connection for bilateral defective hearing is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


